DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Corey Donaldson on 8/15/2022.
IN THE CLAIMS as filed 9/23/2021:
In Claim 1, lines 3-4, delete the limitation “to rotating members”.
In Claim 1, line 46, delete the limitation “means of”.
In Claim 1, delete line 49 which is the limitation “wherein the first support structure has a first guide slotted hole,”
In Claim 6, line 4, replace the limitation “and/or” with --and--.
In Claim 7, line 4, replace the limitation “and/or” with --and--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 1.
Re 1, Choi (US 2009/0223319) discloses: an assembly (fig 2) for a vehicle, the assembly comprising: an adjusting mechanism comprising: 5a motor (10) configured to generate and transmit a rotary motion; a first pedal assembly (40/50) comprising a first support frame (50), rotatably supported on a first fulcrum (64; while 64 translates within 66, 50 rotates about 64 during adjustment) and adapted to support a first pedal (40), said first support frame having a first 10slotted hole (51); a first motion conversion mechanism, comprising a first rotating member (fig 10A, 18b), rotatable about a first axis of rotation, and a first translating member (19b), the first motion conversion mechanism being configured to receive (through worm 17b) the rotary motion transmitted from the motor to the first 15rotating member and to convert said rotary motion into a translational motion of the first translating member; and a first pin (63) slidable inside said first slotted hole (51), in such a way that sliding of the first pin inside said first slotted hole draws the first 20support frame in rotation about the first fulcrum between a first angular position and a second angular position (see fig 8); and a second pedal assembly (20/30), comprising a second support frame (20), rotatably supported on a second fulcrum (34) and adapted to support a second pedal (22), the second support 25frame having a second slotted hole (21); a second motion conversion mechanism, comprising a second rotating member (18a) rotatable about a second axis of rotation, and a second translating member (19a), the second motion conversion mechanism being configured to receive the rotary motion transmitted (through 12 and 17a) 30from the motor to the second rotating member and to convert said rotary motion into a translational motion of the second translating member; and13 a second pin (33) arranged slidable inside said second slotted hole (21), in such a way that sliding of the second pin inside said second slotted hole draws the second support frame in rotation about the 5second fulcrum between a first angular position and a second angular position (fig 4), wherein the first rotating member of the first motion conversion mechanism is connected to the motor so as to receive the rotary motion, and the second rotating member of the second motion conversion mechanism is rotatably 10connected to the first rotating member by a flexible transmission (12, see fig 10A); a first support structure (60/70) arranged integral with a frame of the vehicle, and having a first guide slotted hole (63); a second support structure (30), rotatably supported on a third fulcrum (35) to allow a rotation of the second pedal assembly with respect to the first support structure, the second support 15structure having a second guide slotted hole (32), the second support frame (20) being rotatably supported on the second support structure (30) by the second fulcrum (34); wherein the first support structure supports the motor, the first fulcrum, and the third fulcrum (60/70 supports 10, 64 and 35), 20wherein the first pin is further arranged slidable inside said first guide slotted hole, and wherein the second pin is further arranged slidable inside said second guide slotted hole (paragraph [0042] discloses 33 is rotatably relative to 32 and 63 is rotatably relative to 62; the rotation of 33/63 requires sliding movement within 62). However, Choi does not disclose: that the first pin is arranged for joint translation with said first translating member; that the second pin is arranged for joint translation with said second translating member; because Choi discloses: that the first fulcrum (64) is arranged for joint translation with the first translating member (19b); that the second fulcrum (34) is arranged for joint translation with the second translating member. Willemsen (US 6,389,927) teaches: a device wherein a pin is arranged for joint translation with a translating member (36 is translating member, pin are cylindrical ends extending from 36 that are disposed within 38), however, it is not clear that Choi can be modified in view of Willemsen. For example, the first pin (63) of Choi is disposed directly below the first fulcrum (64) and thus extending the first translating member to support the first pin would prevent the device of Choi from actually operating at all, in other words it would destroy the principle of operation of Choi. Furthermore, completely redesigning Choi to have a motion conversion mechanism similar to Willemsen would require a substantial redesign and reconstruction, which is a factor that weighs against obviousness. Therefore, Claim 1 is considered unobvious over Choi in view of Willemsen.
Re 1, Willemsen (US 6,389,927) discloses: an assembly for a vehicle, the assembly comprising: an adjusting mechanism comprising: 5a motor (18) configured to generate and transmit a rotary motion; a first pedal assembly (fig 2) comprising a first support frame (14), rotatably supported on a first fulcrum (32) and adapted to support a first pedal (44), said first support frame having a first 10slotted hole (38); a first motion conversion mechanism, comprising a first rotating member (34), rotatable about a first axis of rotation, and a first translating member (36), the first motion conversion mechanism being configured to receive the rotary motion transmitted from the motor to the first 15rotating member and to convert said rotary motion into a translational motion of the first translating member; and a first pin (cylindrical portions extending from 36), arranged for joint translation with said first translating member and slidable inside said first slotted hole, in such a way that sliding of the first pin inside said first slotted hole draws the first 20support frame in rotation about the first fulcrum between a first angular position and a second angular position (fig 2); a first support structure (12) arranged integral with a frame of the vehicle1520. However, Willemsen does not disclose: a second pedal assembly and the corresponding features of the second pedal assembly; the first support structure having a first guide slotted hole; the claimed second support structure. Sitrin (US 4,875,385) teaches: a device wherein a support structure (36) has a guide slotted hole (36e). However, Sitrin does not disclose the limitations related to the second pedal assembly, and thus an additional reference would be needed to achieve the limitations related to the second pedal assembly. As noted above, Choi teaches limitations related to the second pedal assembly, and thus in order to reject Claim 1 it would be required to start with Willemsen, then modify Willemsen in view of Sitrin, and then apply that modification to the broader disclosed pedal structures within Choi. However, picking and choosing the necessary features from each individual reference within Willemsen, Sitrin, and Choi to achieve the claim limitations is reflective of impermissible hindsight instead of being predicated on clear motivations to combine the references. Therefore, Claim 1 is considered unobvious over Willemsen, Sitrin, and Choi.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J MCGOVERN/Examiner, Art Unit 3656